Respondents concede in their response to appellant's proper
                  person appeal statement that the accrual of appellant's civil rights claim
                  was tolled until October 6, 2010, when he exhausted his administrative
                  remedies. Respondents also concede that, for statute of limitations
                  purposes, the district court should have considered appellant's complaint
                  to have been filed on September 27, 2012, when the district court clerk
                  received the complaint and a motion to proceed in forma pauperis from
                  appellant.    See Sullivan v. Eighth Judicial Dist. Court, 111 Nev. 1367,
                  1371, 904 P.2d 1039, 1042 (1995). Because the complaint was therefore
                  filed less than two years from the date appellant's claim accrued,
                  respondents concede, and we conclude, that the district court erred in
                  granting respondents' motion to dismiss appellant's complaint based on
                  the expiration of the statute of limitations.
                                For the foregoing reasons, we therefore
                                ORDER the judgment of the district court REVERSED AND
                  REMAND this matter to the district court for proceedings consistent with
                  this order.


                                                         tis4;

                                            Hardesty


                     „hire
                  Douglas                                         Cherry




                  cc: Hon. Richard Wagner, District Judge
                       Clyde H. Means
                       Attorney General/Carson City
                       Pershing County Clerk
SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ce